Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 1 of 8 PageID #: 123




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

 MICHAEL SCOTT GRUPP, II                          :   CIVIL ACTION NO. 2:20-CV-00245

 VERSUS                                           :   JUDGE JAMES D. CAIN, JR.

 STATE FARM MUTUAL AUTOMOBILE :                       MAGISTRATE JUDGE KAY
 INSURANCE COMPANY


                     MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

 May it Please the Court:

        The uninsured/underinsured motorist (“UM”) insurer is “obligated both by law and the

 issuance of its policy to repair damage caused by an uninsured or underinsured motorist.” Here,

 Plaintiff was injured in an auto collision caused by an underinsured motorist. As Plaintiff’s UM

 insurer, State Farm has tendered multiple UM payments to Plaintiff. Louisiana law is clear that a

 UM insurer is entitled to a credit for payments Plaintiff has received from his employer’s worker’s

 compensation insurer related to this crash. However, State Farm has denied UM coverage for

 Plaintiff’s unpaid medical expenses that “could have been paid” or “could be paid” by workers’

 compensation.

        The legal issue before the Court is whether State Farm’s UM policy affords coverage for

 Plaintiff’s past and future medical expenses that have not been paid by workers’ compensation.

                                  FACTUAL BACKGROUND

        On January 12, 2018, Plaintiff was operating a vehicle owned by his employer, ACR Air

 Conditioning and Heating, Inc. Plaintiff was rear-ended by an underinsured motorist, Paula

 Cooper. At the time of the crash, State Farm had in full force and effect a policy of automobile

 liability insurance issued to Plaintiff’s employer. State Farm’s policy provides UM coverage to

                                                                                        Page 1 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 2 of 8 PageID #: 124




 Plaintiff and State Farm has made multiple UM tenders to Plaintiff for damages sustained in the

 subject crash.

        Plaintiff made a claim for workers’ compensation benefits related to the subject

 collision. Plaintiff received medical and indemnity benefits from his employer’s workers’

 compensation insurer, until those benefits were denied. Following five separate UM tenders to

 Plaintiff, State Farm now alleges its UM policy precludes coverage for all of Plaintiff’s medical

 expenses, even the unpaid expenses, because those expenses “could have been paid” or “could be

 paid” through workers’ compensation.

                                     POLICY LANGUAGE

        State Farm relies upon the following policy language to deny UM coverage for Plaintiff’s

 medical expenses:

        Nonduplication

        We will not pay under Uninsured Motor Vehicle Coverage…any damages:
        …
        2. that:
                 a. have already been paid;
                 b. could have been paid; or
                 c. could be paid
        to or for the insured under any workers’ compensation law, disability benefits law,
        or similar law;

 This “nonduplication” policy provision has never been upheld by a Louisiana court. As outlined

 herein, this policy provision directly contradicts a UM insurer’s obligations under Louisiana’s UM

 statute and Louisiana Supreme Court precedent. Accordingly, this policy provision is invalid and

 State Farm’s UM policy affords coverage for Plaintiff’s medical expenses.

                                      LEGAL ANALYSIS

 I.     The UM insurer is liable for a tort victim’s medical expenses caused by an
        uninsured/underinsured motorist, absent payment of those expenses by the workers’
        compensation insurer.

                                                                                       Page 2 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 3 of 8 PageID #: 125




         The “UM insurer is obligated both by law and the issuance of its policy to repair damage

 caused by an uninsured or underinsured motorist.”1 “Further, a UM insurer and a tortfeasor are

 solidary obligors, obliged to do the same thing ‘by operation of law,’ namely LSA-C.C. art.

 2315, et seq., and the UM statute.2 Under LSA-C.C. art. 2315, a tortfeasor is obliged to repair the

 damage he has wrongfully caused to an innocent accident victim, including payment of past and

 future medical expenses. LSA-R.S. 22:1295, which governs UM insurance, “embodies a strong

 public policy to provide full recovery for innocent automobile accident victims who suffer

 damages caused by a tortfeasor who has no coverage or is not adequately covered by liability

 insurance.”3 In sum, the “UM insurer is independently obliged to repair the same damage which

 the tortfeasor has wrongfully caused.”4

         When a work-related crash is caused by an uninsured/underinsured motorist, injuring an

 employee, the UM insurer and workers’ compensation insurer share co-extensive obligations to

 the tort victim for lost wages and medical expenses. In such a case, the Louisiana Supreme Court

 has determined the UM insurer and workers’ compensation insurer are “solidary obligors.”

         [P]ursuant to the effect of law and the terms of their independent insuring
         agreements, the uninsured motorist carrier and the workers' compensation insurer
         are obliged to the same thing since they share coextensive obligations to reimburse
         the tort victim for lost wages and medical expenses caused by the tortfeasor.
         Cutsinger v. Redfern, 2008-2607 (La. 5/22/09), 12 So. 3d 945, 951, citing
         Bellard, 07–1335 at p. 13, 980 So.2d at 665.




 1
   Williams v. Peerless Ins. Co., 48,228 (La. App. 2 Cir. 8/7/13), 123 So. 3d 204, 208, writ denied, 2013-2158 (La.
 12/6/13), 129 So. 3d 534
 2Holmes v. City of Baker Sch. Bd., 2019-0404 (La. App. 1 Cir. 12/12/19), 295 So. 3d 403, 407–09, quoting Hoefly v.

 Gov't Employees Ins. Co., 418 So.2d 575, 580 (La. 1982).
 3
   Id, citing Bernard v. Ellis, 2011-2377 (La. 7/2/12), 111 So.3d 995, 1002.
 4
   Id, citing Hoefly, 418 So.2d at 578.

                                                                                                     Page 3 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 4 of 8 PageID #: 126




 In reaching this conclusion, the Louisiana Supreme Court explained that a UM insurer and

 workers’ compensation insurer may “each be compelled for the whole of their common

 liability…”, and “payment by one exonerates the other as to the creditor [tort victim].”5

         In Bellard v. American Central Ins. Co., 07–1335 (La.4/18/08), 980 So.2d 654, the Court

 held an employer's UM carrier is entitled to a credit for medical and disability wage benefits “paid

 on behalf of or to the plaintiff by the workers' compensation insurer.” 6 Thereafter, in Cutsinger v.

 Redfern, 2008-2607 (La. 5/22/09), 12 So. 3d 945, 952, the Court held that a personal UM carrier

 and workers’ compensation insurer are solidary obligors, entitling the personal UM carrier to the

 same credit for benefits paid by the workers compensation insurer. The Court explained:

         When the workers' compensation insurer pays benefits to plaintiff in the form of
         lost wages and medical expenses, the liability of the uninsured motorist carrier
         towards the plaintiff for those same lost wages and medical expenses is discharged.
         Consequently, the uninsured motorist carrier is no longer liable to plaintiff for the
         lost wages and medical expenses paid by the workers' compensation insurer,
         and is entitled to reduce the payments owed under its uninsured motorist coverage
         by the amount of benefits paid by the workers' compensation insurer.7

 The UM insurer’s obligation to pay the tort victim’s medical expenses is not extinguished simply

 when medical expenses “could be paid” by workers’ compensation. A debt can only be

 extinguished when paid.

         Louisiana law does not relieve a UM insurer of liability for amounts unpaid by a workers’

 compensation insurer, at least to the extent of the policy limits. See Dodson v. Old Republic Ins.

 Co., No. CIV. A. 98-3041, 1999 WL 329701, at *6 (E.D. La. May 21, 1999), aff'd sub

 nom. Dodson v. Louisiana Workers' Comp. Corp., 208 F.3d 1006 (5th Cir. 2000). See also

 Lawrence v. McKenzie, 2018-1401 (La. App. 1 Cir. 11/30/18).


 5
   Cutsinger v. Redfern, 2008-2607 (La. 5/22/09), 12 So. 3d 945, 951 (emphasis added).
 6
   Id. at 950.
 7
   Id at 952 (emphasis added).


                                                                                          Page 4 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 5 of 8 PageID #: 127




         Applying the foregoing precedent to the matter at hand, the coextensive obligations of the

 UM insurer and workers’ compensation insurer does not eliminate the UM insurer’s liability to

 repair the damage caused by the uninsured/underinsured motorist. Rather, State Farm can be

 compelled to pay the “whole” debt owed to the tort victim. Only if Plaintiff’s medical expenses

 are “paid” by workers’ compensation can State Farm reduce its liability for UM coverage. Plaintiff

 concedes that State Farm is entitled to a credit for any workers’ compensation payments received

 by Plaintiff arising from the subject crash (including medical and indemnity). This credit, however,

 does not apply to unpaid expenses.

         Any insurance policy provision in derogation of the UM statute is invalid.8 According to

 the UM statute and Louisiana Supreme Court precedent, State Farm is liable for all of Plaintiff’s

 medical expenses caused by the underinsured motorist, absent payment of those expenses by the

 workers’ compensation insurer. This motion should be granted finding that State Farm’s UM

 policy provides coverage for Plaintiff’s past and future medical expenses that have not been paid

 by his employer’s workers’ compensation insurer.

 II.     Workers’ compensation is not the injured employee’s exclusive remedy when
         damages are caused by an uninsured/underinsured motorist.

         State Farm contends that Plaintiff is required to make and fully pursue his workers’

 compensation claim if he seeks payment of his medical expenses caused by the underinsured

 motorist. A similar argument was made by the UM insurer and rejected by the Court in Williams

 v. Peerless Ins. Co., 48,228 (La. App. 2 Cir. 8/7/13), 123 So. 3d 204, 209, writ denied, 2013-2158

 (La. 12/6/13), 129 So. 3d 534.

         In Williams, the defendant's UM policy included an exclusion providing that coverage does



 8
  Wilkinson v. Fireman's Fund Insurance Company, 298 So.2d 915 (La.App.3rd Cir. 1974), writ dismissed, 309 So.2d
 657.

                                                                                                   Page 5 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 6 of 8 PageID #: 128




 not apply to the “direct or indirect benefit of any insurer or self-insurer under any workers'

 compensation, disability benefits, or similar law.” While this policy provision was upheld by the

 Louisiana Supreme Court in Travelers Ins. Co. v. Joseph, 95–0200 (La.6/30/95), 656 So.2d 1000,

 the issue in Travelers was whether an employer's UM policy exclusion may prevent a workers'

 compensation insurer from recovering reimbursement of compensation benefits paid to an

 employee injured by an underinsured motorist. In Travelers, the court determined that the

 exclusion barred a compensation carrier's reimbursement claim against the UM insurer. However,

 the Williams court correctly noted that Travelers “did not involve a claim by an injured worker for

 damages under the UM policy.” Louisiana’s “statutorily specified coverage guarantees the injured

 person's recovery of damages as if the tortfeasor had been insured.”9

         In Williams, the defendant UM insurer argued that workers’ compensation was the

 plaintiff’s sole remedy for injuries sustained in the work-related crash. Like the case at hand, the

 plaintiff argued he was not limited to workers’ compensation benefits because the UM insurer is

 legally liable to pay damages to plaintiff for injuries caused by an uninsured/underinsured motorist.

 The Williams court held the workers' compensation exclusion in the UM policy did not bar the

 employee's claim for UM coverage.

         Here, like the UM insurer in Williams, State Farm cites invalid policy language that

 eliminates a UM insurer’s obligation to pay for damages caused by an uninsured/underinsured

 motorist. There is no legal authority for State Farm to deny coverage for Plaintiff’s unpaid medical

 expenses, or to suggest that Plaintiff is required to make a workers’ compensation claim to recoup

 damages caused by an uninsured/underinsured motorist. Given the well-settled law in Louisiana,

 Plaintiff’s motion should be granted, finding that State Farm’s UM policy covers plaintiff’s


 9
  Holmes v. City of Baker Sch. Bd., 2019-0404 (La. App. 1 Cir. 12/12/19), 295 So. 3d 403, 407–09 (emphasis
 added).

                                                                                                   Page 6 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 7 of 8 PageID #: 129




 medical expenses that have not been paid by the workers’ compensation insurer.

                                          CONCLUSION

        In Louisiana, the UM insurer is “independently obliged” by both law and the issuance of

 its policy to repair damage caused by an uninsured/underinsured motorist. The UM insurer can be

 compelled to pay this “whole” debt, as UM coverage guarantees the injured person's recovery of

 damages as if the tortfeasor had been insured. Therefore, State Farm is fully liable for Plaintiff’s

 medical expenses, absent “payment” by the solidary workers’ compensation insurer that

 extinguishes the debt owed by the UM carrier.

        There is no precedent supporting the enforceability of State Farm’s policy provision

 precluding coverage for medical expenses that “could have been paid” or “could be paid” by

 workers’ compensation. Instead, the policy provision is in conflict with general rules of solidarity,

 the UM statute, Louisiana Supreme Court precedent, and the applicable cases construing policies

 in favor of UM coverage. Plaintiff prays this motion for partial summary judgment be granted.

                                               RESPECTFULLY SUBMITTED BY
                                               BROUSSARD & WILLIAMSON, LLC,
                                               Attorneys for Petitioner




                                               _______________________________
                                               MICHAEL WILLIAMSON (#31004)
                                               AARON BROUSSARD (#30134)
                                               STEVEN BROUSSARD (#3518)
                                               JASON R. BELL (#30860)
                                               RACHEL K. COUVILLION (#33927)



                                               1301 Common Street
                                               Lake Charles, LA 70601
                                               (337) 439-2450 Telephone
                                               (337) 439-3450 Facsimile


                                                                                          Page 7 of 8
Case 2:20-cv-00245-JDC-KK Document 18-2 Filed 01/13/21 Page 8 of 8 PageID #: 130




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the above and foregoing has been duly served on

 all counsel of record by:

                 U.S. mail, postage pre-paid                   Facsimile

                 FedEx, pre-paid                               E-mail

                 Hand delivery                         X       Court’s CM/ECF system

 on this this 13th day of January, 2021.


                                                       ______________________________
                                                       Michael Williamson




                                                                              Page 8 of 8
